     Case 2:18-cr-00422-SMB Document 1044 Filed 07/29/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                               No. CR-18-00422-PHX-SMB
 9
                            Plaintiff,
10                                                                       ORDER
               vs.
11
     Michael Lacey, et al.,
12                        Defendant.
13
14          The Court having reviewed the Government’s Motion to Confirm Trial Subpoenas,
15   and good cause appearing,
16          IT IS ORDERED granting the Motion to Confirm Trial Subpoenas (Doc. 1042).
17          IT IS FURTHER ORDERED that all trial subpoenas issued for the previous trial
18   dates in this case shall remain in effect for the current trial date of January 12, 2021.
19          Dated this 28th day of July, 2020.
20
21
22
23
24
25
26
27
28
